Exhibit 21.1 Targa Resources Partners LP Subsidiary List Entity Name Jurisdiction of Formation Cedar Bayou Fractionators, L.P. Delaware DEVCO Holdings LLC Delaware Downstream Energy Ventures Co., L.L.C. Delaware Gulf Coast Fractionators Texas Sound Pipeline Company, LLC Washington Targa Assets LLC Colorado Targa Badlands LLC Delaware Targa Canada Liquids Inc. British Columbia Targa Capital LLC Delaware Targa Cogen LLC Delaware Targa Downstream LLC Delaware Targa Fort Berthold Gathering LLC Colorado Targa Gas Marketing LLC Delaware Targa Gas Pipeline LLC Delaware Targa Gas Processing LLC Delaware Targa Intrastate Pipeline LLC Delaware Targa Liquids Marketing and Trade LLC Delaware Targa Louisiana Intrastate LLC Delaware Targa MLP Capital LLC Delaware Targa Midstream Services LLC Delaware Targa NGL Pipeline Company LLC Delaware Targa Receivables LLC Delaware Targa Resources Operating GP LLC Delaware Targa Resources Operating LLC Delaware Targa Resources Partners Finance Corporation Delaware Targa Sound Terminal LLC Delaware Targa Terminals LLC Delaware Targa Transport LLC Delaware Venice Energy Services Company, L.L.C. Delaware Venice Gathering System, L.L.C. Delaware Versado Gas Processors, L.L.C. Delaware Warren Petroleum Company LLC Delaware
